Citation Nr: 9916234	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied an increased 
evaluation for residuals of a meniscectomy of the left knee 
(rated 10 percent under diagnostic code 5257).  The veteran 
submitted a notice of disagreement in August 1997, and the RO 
issued a statement of the case in August 1997.  The veteran 
submitted a substantive appeal in March 1998.



REMAND


A recent medical report by E. T. Anderson, M.D., describing 
the current status of the veteran's left knee disability and 
its limitations, was sent directly to the Board by the 
veteran's representative in September 1998.  This evidence is 
relevant to the veteran's claim for an increased evaluation 
for residuals of a  meniscectomy of the left knee, and it has 
not been reviewed by the RO.  Nor did the veteran or his 
representative waive initial consideration of this evidence 
by the RO.  Due process requires that the RO consider all 
records and provide the veteran with a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1998).

Following a review of the evidence of record, the RO should, 
if necessary, schedule the veteran for a VA examination to 
obtain sufficient clinical findings to determine the current 
severity of residuals of a meniscectomy of the left knee.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In view of the above, the case is REMANDED to the RO for the 
following actions:


The RO should review the claim for an 
increased evaluation for residuals of a 
meniscectomy of the veteran's left knee.  
This review should reflect consideration 
of the September 1998 medical report by 
the veteran's private physician as to the 
status of the veteran's left knee 
disability and as to its limitations; if 
and only if sufficient clinical findings 
are lacking, the veteran should be 
scheduled for a VA examination that takes 
into account provisions of DeLuca, supra.

If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to the 
veteran and his representative.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


